DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (Le – US 2013/0317384 A1) in view of Brown et al. (Brown – US 2020/0350076 A1).

As to claim 1, Lee discloses a computer-implemented method comprising:
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users)), the user data and the anonymized data being received based on the device and the other devices having been co-located (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic));
comparing the user data to the anonymized data according to an activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user); and
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change), Le does not explicitly disclose the event being related to a health of the user.
However, it has been known in the art of monitoring conditions of  a user/group of users to implement the event being related to a health of the user, as suggested by Brown, which discloses the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped ).
Therefore, in view of teachings by Le and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patient behavior monitoring system of Le to include, the event being related to a health of the user, as suggested by Brown. The motivation for this is to determine metal health conditions of  a user based on the user information and clinical data from other users.

As to claim 2, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120).

As to claim 3, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the user data and the anonymized data are related to the activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module), the user data being intended to have a synchronization with the anonymized data for the activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)).

As to claim 4, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the user data and the anonymized data are related to one or more audible activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 5, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered.) in a synchronization of the activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Brown: [0031]-[0034], [0037], [0073], FIG. 1 the patients 101 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped).

As to claim 6, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped). 

As to claim 7, Le and Brown disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein determining that the event occurred based on the one or more deviations of the user data from the anonymized data according to the activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) comprises meeting one or more short-term thresholds, meeting one or more long-term thresholds, or a combination of both meeting the one or more short-term thresholds and meeting the one or more long-term thresholds (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event); and 
wherein the one or more long-term thresholds are associated with an aggregation of the one or more deviations with previous deviations for the user related to the activity (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event).

As to claim 8, Le and Brown discloses all the system limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users) and Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: The entry prompt 237 and its associated pre-defined entries 238 are retrieved from the clinically curated database 220 and displayed in the patient input GUI 231. For example, as shown in FIG. 3, one of the pre-defined entries 238c may read “I worry about having a panic attack all the time” in response to the entry prompt 237, “My automatic thought was that . . . .” As will become apparent, the pre-defined entries 238 may be based, at least in part, on the externally available data 210, free text responses from other patients that have been reviewed and added to the clinically curated database 220, or combinations thereof),
the user data and the anonymized data being received based on the device and the other devices having been co-located (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic)); 
comparing the user data to the anonymized data according to an activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262); and 
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change), the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped).

As to claim 9, Le and Brown disclose the limitations of claim 8 further comprising the system of claim 8, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120). 

As to claim 10, Le and Brown disclose the limitations of claim 9 further comprising the system of claim 9, wherein the user data and the anonymized data are related to the activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module), the user data being intended to have a synchronization with the anonymized data for the activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)).

As to claim 11, Le and Brown disclose the limitations of claim 8 further comprising the system of claim 8, wherein the user data and the anonymized data are related to one or more audible activities, one or more movement activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 12, Le and Brown disclose the limitations of claim 8 further comprising the system of claim 8, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered.) in a synchronization of the activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262).

As to claim 13, Le and Brown disclose the limitations of claim 8 further comprising the system of claim 8, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped).

As to claim 14, Le and Brown disclose the limitations of claim 8 further comprising the system of claim 8, wherein determining that the event occurred based on the one or more deviations of the user data from the anonymized data according to the activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) comprises meeting one or more short-term thresholds, meeting one or more long- term thresholds, or a combination of both meeting the one or more short-term thresholds and meeting the one or more long-term thresholds (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event); and
wherein the one or more long-term thresholds are associated with an aggregation of the one or more deviations with previous deviations for the user related to the activity (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event).

As to claim 15, Le and Brown discloses all the computer program product limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users) and Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: The entry prompt 237 and its associated pre-defined entries 238 are retrieved from the clinically curated database 220 and displayed in the patient input GUI 231. For example, as shown in FIG. 3, one of the pre-defined entries 238c may read “I worry about having a panic attack all the time” in response to the entry prompt 237, “My automatic thought was that . . . .” As will become apparent, the pre-defined entries 238 may be based, at least in part, on the externally available data 210, free text responses from other patients that have been reviewed and added to the clinically curated database 220, or combinations thereof), 
the user data and the anonymized data being received based on the device and the other devices having been co-located (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic));
comparing the user data to the anonymized data according to an activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262); and 
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change), the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped).

As to claim 16, Le and Brown disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120).

As to claim 17, Le and Brown disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the user data and the anonymized data are related to the activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module), the user data being intended to have a synchronization with the anonymized data for the activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)).

As to claim 18, Le and Brown disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the user data and the anonymized data are related to one or more audible activities, one or more movement activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 19, Le and Brown disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered.) in a synchronization of the activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262).

As to claim 20, Le and Brown disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jain et al., US 11,342,051 B1, discloses infectious disease monitoring using location information and surveys.
Kaberg Johard, US 2021/0366603 A1, discloses methods for anonymously tracking and/or analyzing health in a population of subjects.
Levy et al., US 2020/0320574 A1, disclose anonymizing potentially sensitive data.
Kerri Wazny 2016 Applications of crowdsourcing in health an Overview.
Chunana et al. 2013 Why We Need Crowdsourced Data in Infectious Disease Surveillance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684